DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2010/0234265 A1) in view of ISOBAM (Kuraray 2014).
Regarding claims 1-2, 5-6 and 9, Weber teaches a detergent composition comprising; a bleach activating agent such as tetraacetylethylenediamine, TAED, ; [0099, 0075], modified carboxylates (i.e. neutralized) such as copolymer(s) comprising monomers such as styrene, maleic anhydride, maleic acid, isobutene and diisobutene; 
Furthermore, the term or limitation “the active is retained within copolymer prior to a triggering event” is a process step wherein the claims are directed “composition” claim. In such cases, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).   Furthermore,  when product by process claims are rejected over a prior art product that appears to be the same, the burden is shifted to the Applicant to establish an unobviousness difference, even if the production processes are different.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), [MPEP 2112.02].  It would have have been obvious to retain the bleach activator within the copolymer with the motivation of preventing the early release of active bleaching component and thus its waste.  The triggering event is interpreted as the exact time of active acting on bleaching agent (after dissolution of retainer copolymer) in order to release the oxidizing agent onto a substrate i.e. such as dish ware.  In case of an retained/encapsulated bleach activating agent, the trigger event is assumed as the delivery time of bleach activator (i.e. TAED) after the dissolution of copolymer encapsulant in wash solution.
	Regarding claims 1, 7-8, Weber does not, specifically, teach that “at least a portion of maleic anhydride repeat unit is are neutralized”.  Applicant’s disclosure teaches the copolymer ISOBAM-10 is the copolymer which is qualified for the instantly 
Regarding claim 1,  Weber teaches the amount of copolymer 1 to 20%; [14], and the amount of active TAED at 4%; [abstract, 0099].  I)- As explained above, these amounts are the values when the detergent additive is mixed with a detergent and not in separate and pure form.  Consequently, their amount in pure additive form will expectedly render the instantly higher claimed values as well. In an approximate evaluation the active is about 16% (= 4/24) and copolymer is 84% (= 20/24) which is within the claimed range.  Furthermore, the selection of the amounts of retained, encapsulated, core active material and the claimed copolymer, as encapsulating agent (encapsulant or retainer), is a matter of specific design and inventor’s intention with respect to release or delivery (triggering event) time of active TAED into the cleaning solution.  - As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16  At the time of invention, it would have been obvious it would have been obvious to a person of ordinary skill in the art to adjust the amount of active retaining copolymer and the active agent with the motivation of adjusting and improving the delivery of bleaching agent onto soiled surface to be cleaned.  
	Regarding claim 9, Weber does not teach the encapsulation efficiency.  Note that this limitation is construed as an efficiency, or capability, of the active when it is retained or encapsulated by other materials of the claimed detergent additive.  This is to mean that it is construed as a “property” but it is not construed an encapsulated product.
	The Office realizes that all the claimed encapsulating efficiency effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, in the claimed ranges, was prepared under similar conditions, and  that the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, i.e. encapsulation efficiency, would expectedly be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Furthermore, it should be noted that the prior art of Weber teaches the instantly claimed components of detergent additive within a context of a dishwashing composition; [0001-14], and not as a separate entity.  However, these claimed ingredient of detergent additive are identically present in added form, which is the form as interpreted for instant claim.  The claimed detergent additive’s separate pure form would have been obvious to produce, with the motivation of adding to any other product with bleaching component, wherein the TAED could be added separately, in any desired amount, and thus would function more effectively.

   Response to Arguments
Applicant's arguments filed 2021/12/08 have been fully considered but they are not persuasive. Because,
The applicant’s argument is fully addressed in the above claim 1 rejection wherein the limitation of deleted claim 4 is introduced in claim 4.  Please see the above action.
                                               Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/M.R.A./
Examiner, Art Unit 1767
2021/01/15

/LIAM J HEINCER/Primary Examiner, Art Unit 1767